            Case
             Case3:18-cv-01992-RDM
                  3:02-at-06000 Document
                                    Document
                                         11751 Filed
                                                Filed10/15/18
                                                      10/15/18 Page
                                                                Page11ofof55



                 UNITED STATES DISTRICT COURT FOR THE
                   MIDDLE DISTRICT OF PENNSYLVANIA

 MELISSA MOORE,                            :
                                           :
                                           :
                PLAINTIFF,                 :
                                           :   Case No.:
                                           :
 VS.                                       :   [Removal from the Court of Common
                                           :   Pleas of Luzerne County, Case No.:
 SYNCHRONY BANK, ALLIED                    :   201810751]
                                           :
 INTERSTATE, LLC,                          :
                                           :
                DEFENDANTS.                :

                              NOTICE OF REMOVAL
       Defendant Synchrony Bank (“Synchrony”) hereby removes the above-

captioned action from the Luzerne County Court of Common Pleas to the United

States District Court for the Middle District of Pennsylvania pursuant to 28 U.S.C.

§§ 1331, 1441, and 1446. Removal is warranted under 28 U.S.C. § 1441(a)

because this is a civil action over which this Court has original jurisdiction under

28 U.S.C. § 1331. Plaintiff’s cause of action arises under the laws of the United

States and Luzerne County is the county of origin for purposes of removal under

28 U.S.C. § 1441(a).

                       I.    PROCEDURAL BACKGROUND

       1.       Synchrony is a named defendant in a lawsuit that was filed on or

about September 20, 2018 in the Luzerne County Court of Common Pleas,

captioned Melissa Moore v. Synchrony Bank, et., al. Case No. 201810751
            Case
             Case3:18-cv-01992-RDM
                  3:02-at-06000 Document
                                    Document
                                         11751 Filed
                                                Filed10/15/18
                                                      10/15/18 Page
                                                                Page22ofof55



(hereinafter the “State Court Action”). A copy of the Complaint in the State Court

Action is attached as “Exhibit A.”

       2.       On September 24, 2018, the legal department of Synchrony received a

copy of the Complaint in the State Court Action. Id.

       3.       Synchrony filed this Notice of Removal on October 15, 2018.

       4.       The removal is timely because it is filed within 30 days of being

served with the Claim. See 28 U.S.C. § 1446(b).

 II.        REMOVAL IS PROPER AS THIS CASE INVOLVES A FEDERAL
                              STATUTE

       5.       Synchrony removes this case on grounds of federal-question

jurisdiction pursuant to 28 U.S.C. § 1331.

       6.       Plaintiff’s Complaint is removable under 28 U.S.C. § 1441 because it

originally could have been filed in this Court under 28 U.S.C. § 1331, in that

Plaintiff brings a cause of action against Defendants under the Telephone

Consumer Protection Act, 47 U.S.C. § 227 et seq. Specifically, Plaintiff alleges

that “Synchrony placed hundreds of calls to Plaintiffs cell phone number.” Compl.

¶ 16. Plaintiff further alleges that “the calls made to Plaintiff’s cell phone were

made using either an automatic telephone dialing system, as that term is defined in

47 U.S.C. § 227(a)(1), or an artificial or prerecorded voice.” Id. ¶ 23.

       7.       Under 28 U.S.C. § 1331, “[t]he district courts shall have original

jurisdiction of all civil actions arising under the…laws…of the United States.”

                                          -2-
           Case
            Case3:18-cv-01992-RDM
                 3:02-at-06000 Document
                                   Document
                                        11751 Filed
                                               Filed10/15/18
                                                     10/15/18 Page
                                                               Page33ofof55



“[A]ny civil action brought in a state court of which the district courts of the

United States have original jurisdiction may be removed by the defendant or the

defendants to the district court of the United States for the district and division

embracing the place where such action is pending.” 28 U.S.C. §1441(a).

      8.       Pursuant to 28 U.S.C. §§ 84(b) and 1441(a), venue is proper and this

case is properly removed to this Court because the United States District Court for

the Middle District of Pennsylvania embraces Luzerne County, where Plaintiff’s

action is pending.

      9.       There are no other cases related to the instant action, and Synchrony

has not attempted to remove this case previously.

      10.      Synchrony hereby reserves any and all rights to assert any and all

defenses to Plaintiff’s Complaint, including, but not limited to, insufficiency of

process, lack of personal jurisdiction, and improper venue.

      WHEREFORE, Synchrony Bank, respectfully removes Plaintiff’s action

from the Luzerne County Court of Common Pleas to this Court, pursuant to 28

U.S.C. § 1441, and requests that further proceedings be conducted in this Court as

provided by law.




                                         -3-
       Case
        Case3:18-cv-01992-RDM
             3:02-at-06000 Document
                               Document
                                    11751 Filed
                                           Filed10/15/18
                                                 10/15/18 Page
                                                           Page44ofof55



DATED: October 15, 2018
                                           Respectfully submitted,

                                           By: /s/ Jack P. Bock
                                           Jack P. Bock (PA # 201758)
                                           Reed Smith LLP
                                           20 Stanwix Street, Suite 1200
                                           Pittsburgh, PA 15222-4899
                                           Tel: (412) 288-4238
                                           Fax: (412) 288-3063

                                           Attorneys for Defendants
                                           Synchrony Bank and Allied Interstate,
                                           LLC




                                     -4-
        Case
         Case3:18-cv-01992-RDM
              3:02-at-06000 Document
                                Document
                                     11751 Filed
                                            Filed10/15/18
                                                  10/15/18 Page
                                                            Page55ofof55




                         CERTIFICATE OF SERVICE

      I hereby certify that on the 15th Day of October, 2018, I electronically filed
the foregoing document with the Clerk of the Court by using the CM/ECF filing
system, which will serve it on the following counsel of record:

                            Brett Freeman
                       Sabatini Law Firm, LLC
                          216 N. Blakely St.
                         Dunmore, PA 18512
                           (570) 341-9000
                     Brett@SabatiniLawFirm.com

                          Attorney for Plaintiff


                                              REED SMITH LLP


                                              By: /s/ Jack P. Bock
                                              Jack P. Bock (PA # 201758)
                                              Reed Smith LLP
                                              20 Stanwix Street, Suite 1200
                                              Pittsburgh, PA 15222-4899
                                              Tel: (412) 288-4238
                                              Fax: (412) 288-3063

                                              Attorneys for Defendants
                                              Synchrony Bank and Allied Interstate,
                                              LLC




                                        -5-
